Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted March 22, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims are drawn to a method treating a diseases or conditions with excessive fragmentation of mitochondria or mitochondrial dysfunction, such as Alzheimer’s disease by administering to the subject a compound selected from 3-(2,4-dichloro-5-methoxyphenyl)-2-sulfanyl-4(3H)-quinazolinone, or 3-(2,4-dichloror-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(H)-one. It is noted that compound 3-(2,4-dichloro-5-methoxyphenyl)-2-sulfanyl-4(3H)-quinazolinone is the tautomer of Mdivi-1 (3-(2,4-dichloro-5-methoxyphenyl),2,3-dihydro-2-thioxo-4(H)-quinazolinone). Thus, an aqueous composition of Mdivi-1 would comprise the tautomer.    
Claims 1, 5-6, 9, 11-14, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160121295 A) in view of Gan et al. (“inhibition of ERK-DLP1 signaling and mitochondrial division alleviates mitochondrial dysfunction in Alzheimer’s disease cybrid cell,” Biochemica et Biophysica Acta, 2014, Vol. 1842, pp 220-231, of record) .
Kim et al. teach a method of treating Alzheimer’s disease comprising administering to the patients a composition comprising effective amount of Mdivi-1. The composition is effective for preventing (reducing) the neuronal cell death by suppressing mitochondrial division and showing an excellent effect regarding improvement of the cognitive ability and memory power. See, particularly, the abstract. Kim et al. discloses various in vivo animal model working examples, demonstrated the efficacy of Mdivi1 in treating Alzheimer’s disease, including the improvement of cognitive ability and memory. See, the figures and page 2 of the translation. The Mdivi-1 composition is also characterized in that it improves cognitive ability and memory in general, not to be limited (in treating Alzheimer’s disease). See, particularly, page 3, paragraphs 1-4 of the translation. The composition may comprises various pharmaceutical acceptable excipients, such as saline, buffered saline, water, glycerol, polyethylene glycol, vegetable oils, isopropyl myristate, and ethanol. When formulating the pharmaceutical composition, it can be prepared using diluents or excipients such as commonly used fillers, extenders, binders, wetting agents, disintegrants, and surfactants. Solid preparations for oral administration include tablets, pills, powders, granules, capsules, troches and the like. The composition may administered orally or parenterally. See, pages 3 of the translation. The effective amount of the composition according to the present invention may vary depending on the age, sex, and weight of the patient, and generally 0.001 to 150 mg, preferably 0.01 to 100 mg daily or every other day. See, particularly, page 4, the third paragraph of the translation. Other excipients known in the art may also be added, such as organic acid, pH adjusters, stabilizer, etc. See, the last paragraph of page 4 of the translation. As to claim 3, note, interpreted broadly, adding an organic acid to Mdivi1 
Kim et al. do not teach expressly the particular effective amounts, the particular organic acid, or treatment of “cognitively normal older adult”, nor the steps of “identifying a subject suspected of needing treatment for excessive fragmentation of mitochondria or mitochondrial dysfunction”. Kim et al. also do not teach expressly compound 3-(2,4-dichloro-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(1H)-one   
    PNG
    media_image1.png
    126
    131
    media_image1.png
    Greyscale
, which differ from Mdivi 1 
    PNG
    media_image2.png
    127
    125
    media_image2.png
    Greyscale
by CH2 .

However, Gan et al. teach that mitochondrial dysfunction has been known as an early pathogenic feature of Alzheimer’s disease and Mdivi 1 inhibition of ERK-DLP1 signaling and mitochondrial division alleviates the mitochondrial dysfunction. See, particularly, the abstract, pages 222-224. Dhareshwar et al. reveals that it is old and well-known in the art that ether prodrugs of alcohols and phenols have been known. See, page 60. Thus, one of ordinary skill in the art would have view the compound 3(2,4-dichloro-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(1H)-one as an active metabolite of Mdivi1. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to add the well-known organic acid, such as citric acid or acetic acid, and to use the composition prophylactically for treating “cognitively normal older adult.”  
A person of ordinary skill in the art would have been motivated to add the well-known organic acid, such as citric acid or acetic acid, and to use the composition prophylactically for treating “cognitively normal older adult.” Because Mdivi1 is a basic compound and has been taught to be neutralized with organic acid. Further, it would have been obvious to treat a “cognitive normal older adult” as prophylactic measure. Furthermore, the optimization of a result effective parameter, e.g., effective amounts, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The step of “identifying a subject suspected of needing treatment for excessive fragmentation of mitochondria or mitochondrial dysfunction” would have been obvious to one of ordinary skill in the art because mitochondrial dysfunction and mitochondrial fragmentation (division) have been known as an early pathogenic feature of Alzheimer’s disease and Mdivi-1 realizing the therapeutic effect by alleviating mitochondrial dysfunction.  One of ordinary skill in the art would have been motivated to identify a subject, such as a patient of Alzheimer’s disease, with excessive fragmentation of mitochondria or mitochondrial dysfunction as Mdivi-1 is particularly known to alleviating the pathogenic features of excessive mitochondria fragmentation mitochondrial dysfunction. With respect to the limitation of the tautomer of Mdivi-1, note, the aqueous composition would provide the tautomer 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art, to make the 3-(2,4-dichloro-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(1H)-one compound and to use the same in place of Mdivi1 in treatment of mitochondrial fragmentation associated diseases/disorders.
A person of ordinary skill in the art would have been motivated to make the 3-(2,4-dichloro-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(1H)-one compound and to use the same in place of Mdivi1 in treatment of mitochondrial fragmentation associated diseases/disorders because (2,4-dichloro-5-hydroxyphenyl)-2-thioxo-2,3-dihydroquinazolin-4(1H)-one, the demethylated Mdivi1 would have been expected to be similarly active as Mdivi1, but with a more hydrophilic properties. One of ordinary skill in the art would have a reasonable expectation that the demethylated Mdivi1 function similarly to Mdivi 1 because it is an active metabolites of Mdivi 1.
Response to the Arguments
Applicants’ amendments and remarks submitted March 22, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 102(a)(1) over Kim has been withdrawn in view of the amendments, particularly because of the specific daily dosage recited in claim1. 
Applicants contend that the cited references do not teach the step of “identifying a subject suspected of needing treatment for excessive fragmentation of mitochondria or mitochondrial 
The arguments are not probative. The cited prior references as a whole provide sufficient motivation to one of ordinary skill in the art to identify a subject have excessive mitochondria fragmentation or mitochondrial dysfunction and to treat the subject with Mdivi-1 or its tautomer as herein recited because mitochondria fragmentation or mitochondrial dysfunction has been known as an early pathogenic feature of Alzheimer’s disease and Mdivi-1 has been known for alleviating such pathogenic features. Further, in view of the teachings, a patent of Alzheimer’s disease would have certainly been considered as “suspected of needing treatment for excessive fragmentation of mitochondria or mitochondrial dysfunction”. Furthermore, claim 14 does not recite such limitations. As to the daily dosage recited herein, note, as discussed in the rejection, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, the optimization of a result effective parameter, e.g., effective amounts, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627